


110 HR 644 RS: Brownfields Redevelopment Enhancement

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 644
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To facilitate the provision of assistance
		  by the Department of Housing and Urban Development for the cleanup and economic
		  redevelopment of brownfields.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Redevelopment Enhancement
			 Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)returning the
			 Nation’s brownfield sites to productive economic use could generate more than
			 550,000 additional jobs and up to $2,400,000,000 in new tax revenues for cities
			 and towns;
				(2)redevelopment of
			 brownfield sites and reuse of infrastructure at such sites will protect natural
			 resources and open spaces;
				(3)lack of funding
			 for redevelopment is a primary obstacle impeding the reuse of brownfield
			 sites;
				(4)the Department of
			 Housing and Urban Development is the agency of the Federal Government that is
			 principally responsible for supporting community development and encouraging
			 productive land use in urban areas of the United States;
				(5)grants under the
			 Brownfields Economic Development Initiative of the Department of Housing and
			 Urban Development provide local governments with a flexible source of funding
			 to pursue brownfields redevelopment through land acquisition, site preparation,
			 economic development, and other activities;
				(6)to be eligible for
			 such grant funds, a community must be willing to pledge community development
			 block grant funds as partial collateral for a loan guarantee under section 108
			 of the Housing and Community Development Act of 1974, and this requirement is a
			 barrier to many local communities that are unable or unwilling to pledge such
			 block grant funds as collateral; and
				(7)by de-linking
			 grants for brownfields development from section 108 community development loan
			 guarantees and the related pledge of community development block grant funds,
			 more communities will have access to funding for redevelopment of brownfield
			 sites.
				(b)PurposeThe
			 purpose of this Act is to provide cities and towns with more flexibility for
			 brownfields development, increased accessibility to brownfields redevelopment
			 funds, and greater capacity to coordinate and collaborate with other government
			 agencies—
				(1)by providing
			 additional incentives to invest in the development and redevelopment of
			 brownfield sites; and
				(2)by
			 de-linking grants for brownfields development from community development loan
			 guarantees and the related pledge of community development block grant
			 funds.
				3.Brownfields
			 development initiativeTitle I
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et
			 seq.) is amended by adding at the end the following new
			 section:
			
				123.Brownfields
				development initiative
					(a)In
				generalThe Secretary may make grants under this section, on a
				competitive basis as specified in section 102 of the Department of Housing and
				Urban Development Reform Act of 1989 (42 U.S.C. 3545), only to eligible
				public entities (as such term is defined in section 108(o) of this title) and
				Indian tribes for carrying out projects and activities to assist the
				development and redevelopment of brownfield sites, which shall include
				mine-scarred lands.
					(b)Use of Grant
				AmountsAmounts from grants under this section—
						(1)shall be used, as
				provided in subsection (a) of this section, only for activities specified in
				section 108(a);
						(2)shall be subject
				to the same requirements that, under section 101(c) and paragraphs (2) and (3)
				of section 104(b), apply to grants under section 106; and
						(3)shall not be provided or used in a manner
				that reduces the financial responsibility of any nongovernmental party that is
				responsible or potentially responsible for contamination on any real property
				and the provision of assistance pursuant to this section shall not in any way
				relieve any party of liability with respect to such contamination, including
				liability for removal and remediation costs.
						(c)Availability of
				AssistanceThe Secretary shall not require, for eligibility for a
				grant under this section, that such grant amounts be used only in connection or
				conjunction with projects and activities assisted with a loan guaranteed under
				section 108.
					(d)ApplicationsApplications
				for assistance under this section shall be in the form and in accordance with
				procedures as shall be established by the Secretary.
					(e)Selection
				Criteria and LeveragingThe Secretary shall establish criteria
				for awarding grants under this section, which may include the extent to which
				the applicant has obtained other Federal, State, local, or private funds for
				the projects and activities to be assisted with grant amounts and such other
				criteria as the Secretary considers appropriate. Such criteria shall include
				consideration of the appropriateness of the extent of financial leveraging
				involved in the projects and activities to be funded with the grant
				amounts.
					(f)Definition of
				brownfield siteFor purposes of this section, the term
				brownfield site has the meaning given such term in section
				101(39) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980 (42 U.S.C. 9601(39)). Such term
				includes a site that meets the requirements under subparagraph (D) of such
				section for inclusion as a brownfield site for purposes of section 104(k) of
				such Act (42 U.S.C.
				9604(k)).
					(g)Authorization of
				AppropriationsThere are authorized to be appropriated for grants
				under this section such sums as may be necessary for each of fiscal years 2008
				through
				2012.
					.
		4.Clarification of
			 brownfields redevelopment as eligible CDBG activity
			(a)Technical
			 CorrectionSubsection (a) of section 105 of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5305(a))
			 is amended—
				(1)by striking
			 paragraph (24) and all that follows through the end of the subsection and
			 inserting the new paragraph (24) inserted by section 2(3) of
			 Public Law
			 108–146 (117 Stat. 1883);
				(2)by adding at the
			 end (after the paragraph added by paragraph (1) of this subsection) the new
			 paragraph (20) added by section 907(b)(1)(C) of
			 Public Law
			 101–625 (104 Stat. 4388) and redesignating such paragraph as
			 paragraph (25); and
				(3)by adding at the
			 end (after the paragraphs added by paragraphs (1) and (2) of this subsection)
			 the new paragraph (21) added by section 1012(f)(3)) of
			 Public Law
			 102–550 (106 Stat. 3905) and redesignating such paragraph as
			 paragraph (26).
				(b)Brownfields
			 Redevelopment ActivitiesSection 105(a) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5305(a)),
			 as in effect pursuant to subsection (a) of this section, is amended—
				(1)in paragraph (24) (as added by subsection
			 (a)(1) of this section), by striking and at the end;
				(2)in paragraph (25) (as added by subsection
			 (a)(2) of this section), by striking the period at the end and inserting a
			 semicolon;
				(3)in paragraph (26) (as added by subsection
			 (a)(3) of this section), by striking the period at the end and inserting
			 ; and; and
				(4)by adding at the
			 end the following new paragraph:
					
						(27)economic development and redevelopment
				activities related to projects for brownfields sites (as such term is defined
				in section 123(f)), in conjunction with the appropriate environmental
				regulatory agencies, except that assistance pursuant to this paragraph shall
				not be provided in a manner that reduces the financial responsibility of any
				nongovernmental party that is responsible or potentially responsible for
				contamination on any real property and the provision of assistance pursuant to
				this paragraph shall not in any way relieve any party of liability with respect
				to such contamination, including liability for removal and remediation
				costs.
						.
				5.Technical
			 amendment to allow use of CDBG funds to administer renewal
			 communitiesSection 105(a)(13)
			 of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(13)) is amended by inserting and renewal
			 communities after enterprise zones.
		6.ApplicabilityThe amendments made by this Act shall apply
			 only with respect to amounts made available for fiscal year 2008 and fiscal
			 years thereafter for use under the provisions of law amended by this
			 Act.
		
	
		
			Passed the House of
			 Representatives February 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
